The petition for writ of certiorari to the Court of Appeals of New York is granted limited to Question 1 presented by the petition which reads as follows:
“Whether a state court is pre-empted of its jurisdiction to enforce arbitration provisions of a collective bargaining agreement by compelling arbitration of a grievance alleging that the employer violated the agreement by assigning work covered by the agreement to employees outside the collective bargaining unit and refusing to apply the terms and provisions of the agreement to the performance of such work.”
The Solicitor General is invited to file a brief, as amicus curiae, expressing the views of the United States.
Mr. Justice Goldberg took no part in the consideration or decision of this petition.